department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc pa cbs br2 gl-152575-01 ulic 01a-00 memorandum for associate area_counsel sb_se from lawrence h schattner chief branch collection bankruptcy and summonses subject personal liability of receiver under u s c b this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 whether a receiver in a state insolvency proceeding can be held personally liable under u s c section b for the amount of the internal revenue service’s service unpaid tax claim against an insolvent corporation when the service filed a claim in the state proceeding but failed to object to the receiver’s proposed distribution which was approved by the state court whether the service can foreclose a federal_tax_lien attached to proceeds of the sale of a receivership asset that were distributed by the receiver to another creditor in a state insolvency proceeding in frustration of the government’s priority under u s c section a conclusion sec_1 yes the receiver has an affirmative duty to ensure that the government’s claim is paid first under section a even when the service has filed a claim in the state proceeding and failed to object to the proposed distribution although we conclude that the service’s liens have priority over the bank we do not have enough facts to determine whether a lien foreclosure suit is warranted facts gl-152575-01 two corporations stations owe the service a substantial amount of unpaid employment_taxes the service filed several notices of federal_tax_lien nftl prior to the creation of the tax_liens a bank loaned the stations money part of the security for this loan included a security_interest in and collateral_assignment of all the stations’ personal_property the personal_property includes the stations’ broadcast licenses granted by the federal communications commission fcc to the extent they can be encumbered the bank filed financing statements for its security_interest in the stations’ personal_property before the service filed its nftls however the bank allowed these statements to lapse the bank did not refile its financing statements until after the service had filed its nftls the bank claims to have an assignment of the broadcast licenses however the fcc never approved such an assignment unable to collect the unpaid loan balance the bank filed an action under state insolvency laws in state court a receiver was appointed by the state court to liquidate and distribute the stations’ assets the receiver filed a motion with the state court to approve a sale of the stations’ property including the broadcast licenses free and clear of all encumbrances notice was given to all creditors and parties_in_interest and a hearing was held no objections to the sale were made thus the court approved the sale and transferred all of the liens to the extent they were valid against the original property to the sale’s proceeds several months later at the trustee’s request the service filed a proof_of_claim in the receivership proceeding the receiver had funds available to satisfy all of the service’s claim however the receiver proposed a distribution that paid substantially_all of the assets to the bank this distribution was based on the receiver’s belief that the bank’s liens had priority over the service’s liens in most of the property and that one of the broadcast licenses was properly assigned to the bank the state court ordered that notice of the proposed distribution be sent to all of the creditors including the service and that objections to the distribution be filed by a certain date the receiver sent the service’s notice to an address used for bankruptcy cases not the address used for insolvency proceedings that was listed on the service’s proof_of_claim it is not clear what happened to the notice but apparently it was never received at the correct address the service did not object to the proposed distribution the court then approved the receiver’s distribution and entered a final decree after receiving payment the service realized there was a problem with the receiver’s distribution but the time for objections had passed gl-152575-01 law and analysis the receiver’s personal liability we agree with your conclusion that the receiver can be held personally liable under u s c section b for failing to pay the service’s tax claim first section b makes a receiver personally liable for the amount of the government’s unpaid claim when he or she pays any part of a debt owed by the receivership to another creditor before paying the government’s claim in this case the service was entitled to be paid first from the proceeds of the sale of the broadcast licenses see u s c a it is the service’s policy not to assert its priority under section a over a prior perfected interest that otherwise has priority under sec_6323 of the internal_revenue_code ccdm in this case the bank does not have a prior perfected security_interest that would normally have priority under sec_6323 because it allowed its financing statements to lapse and did not refile for two years thus as you point out the federal_tax_lien took priority over any security_interest the bank could have had in the broadcast licenses further we agree with your conclusion that the bank does not have a valid assignment of a broadcast license since no such assignment was approved by the fcc as required_by_law in order to be held personally liable under section b a receiver must have actual knowledge of the government’s claim 379_us_329 the united_states need not participate in an insolvency proceeding in order for the receiver to become personally liable 128_br_918 n e d pa 675_fsupp_550 e d mo you cite two cases however that hold upon filing a claim in a state proceeding the united_states subjects itself to the jurisdiction of the state court and relieves the receiver of responsibility over its claim 69_fsupp_503 n d w va 47_fsupp_965 w d ark the rationale behind these cases has been repudiated by the supreme court’s holding in 379_us_329 1this policy is a result of the u s supreme court’s decision in 523_us_517 the court held that section a does not require that a federal tax claim be given priority over a judgment creditor’s prior perfect lien on real_property gl-152575-01 in king a corporation filed for bankruptcy and defaulted on contracts with the united_states id pincite a distributing agent was appointed by the court to oversee payment to the corporation’s various creditors id the united_states filed a proof_of_claim alleging first priority in the bankruptcy however the distributing agent paid the corporation’s assets to other creditors id pincite the bankruptcy court approved the distributing agent’s final report id pincite despite the bankruptcy court’s involvement the supreme court held that the distributing agent could be held personally liable for the unpaid amount of the united states’ claim id pincite the court clarified that the distributing agent could not hide behind the bankruptcy court’s approval of the distribution to shield himself from liability king u s pincite instead the court found that the distributing agent was possessed of a sufficient degree of control_over the allocation among creditors of the assets in his possession to give rise to responsibility for seeing that the government priority was paid id pincite the court further clarified that as a person with responsibility over the estate’s assets the distributing agent had a high duty_of care to see that the government’s claim was paid id as you noted the supreme court held that the distributing agent’s responsibilities required more than an honest belief that the government would be paid it imposed upon him a duty to see that this was done id pincite at the very least the distributing agent had a duty to present the united states’ claim to the court recommend it be paid first and object if the court attempted to categorize the claim as a lower priority id pincite thus the government’s failure to object to the distribution is irrelevant because the burden was on the receiver the courts in pate and muntzing held that the trustee had no special duty to the united_states once the government became a party to the court proceedings yet 2under the predecessor to section bankruptcies were included within the list of situations that give rise to the federal priority u s c sec_191 now title cases are specifically exempted from the statute u s c a 3there are other reasons for distinguishing these cases first in pate the court was not convinced that the government’s claim was entitled to priority under former u s c sec_191 the predecessor statute to section b f_supp pincite however courts should construe the government’s priority liberally see eg 269_us_483 second the court held that the government did not have any rights greater than any other creditor id pincite at that time the priority statute was codified separately from the personal liability statute u s c sec_191 sec_192 in considering the trustee’s personal liability under former sec_192 the court failed to take into account the special status congress granted for debts owed to the united_states under sec_191 in king the court made clear that those two statutes had to be read together and that taken together these sections gl-152575-01 in king the united_states filed a claim in the court_proceeding and the trustee was still held liable for failing to pay the government’s claim first see also 556_f2d_394 7th cir the supreme court made clear that t he burden is placed on the representative or the person in control the assets to see that the united state is paid first united_states v morris u s dist lexis e d tex the trustee is not absolved of responsibility just because the united_states has given notice of its claim by filing in a court_proceeding in the recent case of 138_fsupp2d_512 s d n y a district_court held that a receiver had discharged his responsibility under section b simply by bringing the government’s potential claim to the court’s attention the united_states has appealed this decision to the second circuit_court of appeals in credit bancorp the receiver sought an order from the court finding that other creditors had priority over the government in certain funds and an order declaring that he had met his obligations under section b id pincite the court granted both orders id the court found that a declaratory order relieving the receiver of liability under the statute was appropriate since the court itself had decided the government was not entitled to a priority in the funds id the court mistakenly relied on pate and excerpts from king to conclude that once the receiver brought the government’s claim to the court’s attention the burden for attending to the government’s priority shifted to the court id pincite the court however ignores the supreme court’s statement that before he can be relieved of liability the receiver must object to the court’s treatment of the government’s claim king f_supp 2d pincite a receiver’s duty under section b is an affirmative duty to ensure payment of the government’s claim section is more than just a notice provision instead the receiver in this case was duty-bound to propose a distribution that would satisfy the government’s claim first further if the court attempted to confirm a plan providing otherwise the receiver would have an affirmative duty to object this is based on congress’ desire to ensure that debts owed to the united_states are paid mean that debt due the united_states is required first to be satisfied when the possession and control of the estate of the insolvent is given to any person charged with the duty_of applying it to the payment of debts of the insolvent as the rights and priorities of the creditors may be made to appear u s pincite to the extent muntzing relies on pate it too can be distinguished on these grounds 4because the receiver had an affirmative duty to pay the government’s claim first even though the service filed a claim in the court_proceeding there is no need to address the improper address issue gl-152575-01 in order to secure adequate revenue for the federal government 269_us_483 85_f3d_1015 2d cir in light of this public policy courts construe section liberally in order to ensure the government’s claims are paid bramwell u s pincite 654_f2d_607 9th cir priority of federal_tax_lien sec_5 when the stations failed to pay their employment_taxes federal tax_liens were created on all the stations’ property and rights to property sec_6321 a broadcast license granted by the fcc constitutes a property interest to which a federal_tax_lien can attach in re atlantic business community dev corp 994_f2d_1069 3d cir the service protected its interests by filing notices of federal_tax_lien in the appropriate county offices see sec_6323 although the bank had a prior lien on the stations’ personal_property arguably including the broadcast licenses it allowed its financing statement to lapse thus the service’s liens took priority over the bank see pa c s sec_9706 pursuant to the court order allowing the sale of the broadcast licenses all liens on the licenses shifted to the proceeds of the sale thus when the receiver distributed the proceeds to the bank they were encumbered by the service’s prior tax_liens see eg 866_f2d_1242 10th cir the transfer of property subsequent to the attachment of the lien does not affect the lien because no matter into whose hands the property goes the property passes with the lien attached 721_f2d_163 6th cir we hold that once a federal_tax_lien has attached to a taxpayer’s property that property remains subject_to the lien when transferred from the taxpayer to a third party case development hazards and other considerations even though the service has priority over the bank the service must be able to identify the proceeds of the sale to which the liens are attached before we can 5your memorandum also requested us to consider any potential transferee_liability of the bank based on the facts presented we see no grounds to consider such a claim 6as you note in your memorandum it is unclear whether a private creditor’s lien can attach to a broadcast license see 789_f2d_386 6th cir 985_f2d_916 7th cir the fcc has adopted a policy against recognizing private liens or security interests in broadcast licences see in re merkley f c c 2d gl-152575-01 foreclose our liens this would involve application of tracing methods in order to determine to which funds the service is entitled because we cannot tell if and to what extent the proceeds may have been commingled with other funds in the bank we cannot determine whether a lien foreclosure suit is warranted this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact the attorney assigned to this matter at
